FILED
                                                                                            Dec 17, 2021
                                                                                           01:00 PM(CT)
                                                                                            TENNESSEE
                                                                                       WORKERS' COMPENSATION
                                                                                          APPEALS BOARD

             TENNESSEE BUREAU OF WORKERS’ COMPENSATION
                WORKERS’ COMPENSATION APPEALS BOARD

Jansi Chavez Santos                                )   Docket No.        2021-06-0094
                                                   )
v.                                                 )   State File No. 800048-2021
                                                   )
Barry Hooper d/b/a Chick-Fil-A, et al.             )
                                                   )
                                                   )
Appeal from the Court of Workers’                  )
Compensation Claims                                )
Joshua D. Baker, Judge                             )

                                    Affirmed and Remanded

In this interlocutory appeal, the employer filed a motion for sanctions pursuant to Rule 11
of the Tennessee Rules of Civil Procedure after the employee requested a second expedited
hearing without presenting any additional evidence that would alter the outcome of the
previous hearing. The trial court denied the motion for sanctions in a single sentence
without addressing its reasons for denying the motion. The employer has appealed,
asserting the trial court abused its discretion in declining to award sanctions and in failing
to provide the reasons for its ruling. After a careful review of the record, we affirm the
trial court’s order and remand the case.

Judge Pele I. Godkin delivered the opinion of the Appeals Board in which Presiding Judge
Timothy W. Conner and Judge David F. Hensley joined.

Ashlee B. McGee and Gregory H. Fuller, Brentwood, Tennessee, for the employer-
appellant, Barry Hooper d/b/a Chick-Fil-A

Jansi Chavez Santos, Antioch, Tennessee, employee-appellee, pro se

                                     Memorandum Opinion 1

     On December 7, 2020, Jansi Chavez Santos (“Employee”) was employed by Barry
Hooper d/b/a Chick-Fil-A (“Employer”) and reported injuring his right hand. He was seen
1
 “The appeals board may, in an effort to secure a just and speedy determination of matters on appeal and
with the concurrence of all judges, decide an appeal by an abbreviated order or by memorandum opinion,
whichever the appeals board deems appropriate, in cases that are not legally and/or factually novel or
complex.” Tenn. Comp. R. & Regs. 0800-02-22-.03(1) (2020).
                                                   1
the next day at Clinica Hispana La Paz, and the report of his visit indicated he complained
of pain and numbness in his right hand, wrist, and middle finger, with an “onset 2 ½ months
ago.” He was provided with a splint and advised not to work for five days.

       During the expedited hearing, testimony was provided by Employee and
Employer’s kitchen manager, Egdolinda Ulloa. At the conclusion of the hearing, the trial
court found Employee’s testimony “was not credible concerning the timing or cause of his
injury.” The court relied, in part, upon text messages and medical records in which
Employee provided “varying causes for his injury” as well as Employee’s admission that
he lied to Ms. Ulloa regarding how his injury occurred. The court issued an order denying
benefits, and neither party appealed.

       On the date the court’s order denying benefits was issued, Employee filed copies of
text messages along with other materials with the court. Additional filings were submitted
by Employee, and he subsequently filed a second request for expedited hearing. In
response, Employer filed an objection to Employee’s request for a second expedited
hearing and a motion for sanctions.

       Thereafter, the trial court issued an order denying Employee’s request for an
expedited hearing and Employer’s motion for sanctions. In doing so, the trial court noted
that Employee “provided no new evidence to change the outcome” of his claim and
concluded that additional medical records he submitted “do not contain a causation opinion
and are from a nurse practitioner, whose opinion on causation is inadmissible.” The court
did not provide an explanation for its denial of Employer’s motion for sanctions under Rule
11.03 of the Tennessee Rules of Civil Procedure. Employer has appealed.

       On appeal, Employer asserts the trial court “failed to provide any reasoning or basis
for denying Employer’s Motion for Sanctions” and “merely stated that the motion was
denied without any legal basis or reasoning provided per Tenn. Comp. R. & Regs. 0800-
02-21-.18.” In its brief on appeal, Employer claims the trial court abused its discretion
because: (1) Employee’s second request was presented with an improper purpose and
needlessly increased the cost of litigation; (2) Employee attempted to bolster false
statements regarding his mechanism of injury, including going back to at least one medical
provider and asking the provider to change medical records reflecting when his symptoms
began; (3) Employee’s second request for an expedited hearing was frivolous; and (4)
Employee’s allegations and factual contentions lacked evidentiary support. Employer also
contends the trial court abused its discretion by denying its motion “in a single sentence
which provided absolutely no rationale for the trial court’s decision.” Finally, Employer
asks that, if we decline to address the issue of sanctions, the case be remanded to the trial
court with instructions for the court to provide an explanation for its denial.

      A trial court abuses its discretion when it causes an injustice to the party challenging
the decision by (1) applying an incorrect legal standard, (2) reaching an illogical or

                                              2
unreasonable decision, or (3) basing its decision on a clearly erroneous assessment of the
evidence. State v. Ostein, 293 S.W.3d 519, 526 (Tenn. 2009). Upon completing a thorough
review of the evidence presented to date, we cannot conclude that the trial court abused its
discretion by denying Employer’s motion for sanctions.

        Employer relies on Tenn. Comp. R. and Regs. 0800-02-21-.18(4), which provides,
in relevant part, that “[t]he judge will prepare and issue an order reflecting the decision
unless otherwise ordered.” Employer advocates for “some basic explanation sufficient ‘to
reflect the decision’ be included with the trial court’s order.” Under the limited
circumstances presented, we conclude the order is sufficient to reflect the trial court’s
decision. In addition, Rule 11.03 of the Tennessee Rules of Civil Procedure provides, in
part, that “[i]f, after notice and a reasonable opportunity to respond, the court determines
that subdivision 11.02 has been violated, the court may, subject to the conditions stated
below, impose an appropriate sanction upon the attorneys, law firms, or parties that have
violated subdivision 11.02 or are responsible for the violation.” Tenn. R. Civ. P. 11.03
(emphasis added). Put another way, the decision to impose sanctions is discretionary,
regardless of whether the court has found a violation of subsection 11.02.

       We note that Employee is self-represented in this appeal, as he was in the trial court.
Parties who decide to represent themselves are entitled to fair and equal treatment by the
courts. Whitaker v. Whirlpool Corp., 32 S.W.3d 222, 227 (Tenn. Ct. App. 2000). Yet, as
explained by the Tennessee Court of Appeals:

       The courts should take into account that many pro se litigants have no legal
       training and little familiarity with the judicial system. However, the courts
       must also be mindful of the boundary between fairness to a pro se litigant
       and unfairness to the pro se litigant’s adversary. Thus, the courts must not
       excuse pro se litigants from complying with the same substantive and
       procedural rules that represented parties are expected to observe. . . . Pro se
       litigants should not be permitted to shift the burden of the litigation to the
       courts or to their adversaries.

Hessmer v. Hessmer, 138 S.W.3d 901, 903-04 (Tenn. Ct. App. 2003) (citations omitted).
Following our review of the record on appeal, we cannot conclude that the trial court
abused its discretion by denying Employer’s motion for sanctions. Accordingly, the trial
court’s order is affirmed, and the case is remanded. Costs on appeal are taxed to Employer.




                                              3
                 TENNESSEE BUREAU OF WORKERS’ COMPENSATION
                   WORKERS’ COMPENSATION APPEALS BOARD

Jansi Chavez Santos                                   )      Docket No. 2021-06-0094
                                                      )
v.                                                    )      State File No. 800048-2021
                                                      )
Barry Hooper d/b/a Chick-Fil-A, et al.                )
                                                      )
                                                      )
Appeal from the Court of Workers’                     )
Compensation Claims                                   )
Joshua D. Baker, Judge                                )

                                   CERTIFICATE OF SERVICE

I hereby certify that a true and correct copy of the Appeals Board’s decision in the referenced
case was sent to the following recipients by the following methods of service on this the 17th day
of December, 2021.

 Name                              Certified   First Class   Via   Via     Sent to:
                                   Mail        Mail          Fax   Email
 Gregory H. Fuller                                                   X     ghfuller@mijs.com
 Ashley B. McGee                                                           abmcgee@mijs.com
 Jansi Chavez Santos                                                 X     chavezjancy88@gmail.com
 Joshua D. Baker, Judge                                              X     Via Electronic Mail
 Kenneth M. Switzer, Chief Judge                                     X     Via Electronic Mail
 Penny Shrum, Clerk, Court of                                        X     penny.patterson-shrum@tn.gov
 Workers’ Compensation Claims




Olivia Yearwood
Clerk, Workers’ Compensation Appeals Board
220 French Landing Dr., Ste. 1-B
Nashville, TN 37243
Telephone: 615-253-1606
Electronic Mail: WCAppeals.Clerk@tn.gov